Exhibit 99.1 January 22, 2016 Mr. Michael White Resolute Energy Corporation 1700 Lincoln Street, Suite 2800 Denver, Colorado 80203 Dear Mr. White: In accordance with your request, we have audited the estimates prepared by Resolute Energy Corporation (Resolute), as of December 31, 2015, of the proved reserves and future revenue to the Resolute interest in certain oil and gas properties located in New Mexico, Texas, and Utah.It is our understanding that the proved reserves estimated herein constitute all of the proved reserves owned by Resolute.We have examined the estimates with respect to reserves quantities, reserves categorization, future producing rates, future net revenue, and the present value of such future net revenue, using the definitions set forth in U.S. Securities and Exchange Commission (SEC) Regulation S-X Rule 4-10(a).The estimates of reserves and future revenue have been prepared in accordance with the definitions and regulations of the SEC and conform to the FASB Accounting Standards Codification Topic 932, Extractive Activities—Oil and Gas, except that per-well overhead expenses are excluded for the operated properties and future income taxes are excluded for all properties.We completed our audit on or about the date of this letter.This report has been prepared for Resolute's use in filing with the SEC; in our opinion the assumptions, data, methods, and procedures used in the preparation of this report are appropriate for such purpose. The following table sets forth Resolute's estimates of the net reserves and future net revenue, as of December 31, 2015, for the audited properties: Net Reserves Future Net Revenue (M$) Oil NGL Gas Present Worth Category (MBBL) (MBBL) (MMCF) Total at 10% Proved Developed Producing Proved Developed Non-Producing Proved Undeveloped Total Proved Totals may not add because of rounding. The oil volumes shown include crude oil and condensate.Oil and natural gas liquids (NGL) volumes are expressed in thousands of barrels (MBBL); a barrel is equivalent to 42 United States gallons.Gas volumes are expressed in millions of cubic feet (MMCF) at standard temperature and pressure bases. When compared on a field-by-field basis, some of the estimates of Resolute are greater and some are less than the estimates of Netherland, Sewell & Associates, Inc. (NSAI).However, in our opinion the estimates shown herein of Resolute's reserves and future revenue are reasonable when aggregated at the proved level and have been prepared in accordance with the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers (SPE Standards).Additionally, these estimates are within the recommended 10 percent tolerance threshold set forth in the SPE Standards.We are satisfied with the methods and procedures used by Resolute in preparing the December 31, 2015, estimates of reserves and future revenue, and we saw nothing of an unusual nature that would cause us to take exception with the estimates, in the aggregate, as prepared by Resolute.
